Citation Nr: 0943066	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-14 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to a compensable initial disability rating 
for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 
2007. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In July 2009, a Videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


REMAND

In June and August 2009, after certification of this case to 
the Board, additional treatment records were received by VA 
along with a statement from the Veteran's health care 
provider indicating that that he had also been treated at 
Rapha Primary Care Center of Fayetteville, and an 
Authorization and Consent to Release Information form for 
records from this facility signed by the Veteran.  As such 
records might help to substantiate the Veteran's claims, 
these matters must be remanded for the originating agency to 
attempt to obtain them.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

Also, although on a February 2007 pre-discharge VA 
examination, the Veteran was diagnosed as having no pathology 
of the back and right ankle, private treatment records dated 
in November 2007 indicate post-service treatment for chronic 
low back pain.  Furthermore, the Veteran testified at the 
July 2009 Board hearing that he currently experienced low 
back and right ankle symptomatology including pain and 
impairment of function.  Therefore, on remand, the Veteran 
should be afforded a new VA examination to determine the 
nature and etiology of any current low back and right ankle 
disorders.

Finally, as it has been over two and a half years since the 
Veteran's February 2007 VA examination regarding his 
hypertension, the Veteran should also be afforded another VA 
examination to determine the current severity of his 
hypertension.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disabilities, 
to include any records from the Rapha 
Primary Care Center of Fayetteville.

2.	Then, the Veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine if 
he has a low back disability or right 
ankle disability related to his 
service.  The claims folder must be 
provided to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  Based on the examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion with respect to each currently 
present right ankle disorder and each 
currently present low back disorder as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the Veteran's 
service.  The rationale for each 
opinion expressed must also be 
provided.

3.	The Veteran should be afforded an 
examination by an examiner with the 
appropriate expertise to determine the 
current nature and severity of his 
hypertension.  The claims folders must 
be made available to and reviewed by 
the examiner.  The RO or the AMC should 
ensure that all information required 
for rating purposes is provided by the 
examiner.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

